               Case 1:18-cv-09936-LGS Document 204 Filed 03/16/20 Page 1 of 3
                                                                   USDC SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
                                                                   DOC #:
                                                                   DATE FILED: 03/16/2020



March 14, 2020

VIA ECF

Honorable Lorna G. Schofield
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Re: Jane Doe, et al. v. Trump Corp., Case No. 1:18-cv-09936

Dear Judge Schofield:

        I write on behalf of non-party ACN Opportunity, LLC (“ACN”) 1 to respectfully
request limited, expedited relief from the Court’s Orders [ECF Nos. 54, 112] authorizing
Plaintiffs to proceed under pseudonyms in this matter. Such relief is necessary to allow
ACN to initiate actions against Plaintiffs with the American Arbitration Association (“AAA”)
to enforce ACN’s rights under the Independent Business Owner (“IBO”) agreements that
Plaintiffs executed as a requirement of enrolling with ACN. To the extent the Court prefers
that this request be raised by motion, ACN respectfully requests that the Court construe
this letter as a pre-motion conference request pursuant to Individual Rule III.A.1.

       This Court is familiar with the broad, mandatory arbitration language contained in
ACN’s IBO Agreements, as that language is the basis of two motions to compel arbitration
currently pending with the Court. See ECF Nos. 113, 168. That language provides, in
sum and substance:2

           In the event of a dispute between ACN and me as to our respective rights,
           duties and obligations arising out of or relating to this Agreement, it is
           mutually agreed that such disputes shall be exclusively resolved through . . .
           binding arbitration before the [AAA] pursuant to the Commercial Rules of
           Arbitration.

      On February 10, 2020, ACN initiated four arbitration proceedings with AAA,
pursuant to this broad, mandatory language, naming each of the Plaintiffs as a

           1
           ACN’s appearance in these proceedings remains limited and ACN does not consent to
jurisdiction.
           2
      While IBO Agreements can vary from revision-to-revision, arbitration under the AAA
Commercial Rules was required during the entire time Plaintiffs allege that they were enrolled as
IBOs.

44 Offices in 19 Countries

Squire Patton Boggs (US) LLP is part of the international legal practice Squire Patton Boggs, which operates worldwide through a number of separate
legal entities.

Please visit squirepattonboggs.com for more information.
010-9027-1993/1/AMERICAS
           Case 1:18-cv-09936-LGS Document 204 Filed 03/16/20 Page 2 of 3
Squire Patton Boggs (US) LLP                                    Honorable Lorna G. Schofield
                                                                March 14, 2020
VIA ECF




respondent using the pseudonym s/he has adopted in this case with approval of the Court
and providing copies of all IBO Agreements to which the Plaintiffs would have been party
(each including a similar arbitration requirement). On February 13, AAA notified ACN that
it would “return the filings” on the basis that “the name of the respondents and an
agreement between the parties was not provided as required by R-4 of the Commercial
Arbitration Rules.” ACN promptly requested reconsideration of that determination, noting
among other things that each Plaintiff/Respondent is “not an unknown actor, but a known,
identifiable individual who the SDNY court is allowing to proceed under a pseudonym for
reasons unrelated to ACN,” and that decisions regarding arbitrability are reserved for the
arbitrator. In responding, Plaintiffs’ counsel represented to AAA that this Court’s Orders,
and specifically the Court’s Protective Order, “specifically prevents non-parties, such as
ACN, from learning the plaintiffs’ identities except in carefully limited circumstances, and
forbid those who do learn their identities in the course of litigation from further
disseminating that information.” As Plaintiffs have now informed the Court [ECF No. 201],
on March 12, 2020, AAA notified ACN that it would not reverse its determination, and
would return the filings—not for any substantive reasons, as misleadingly suggested by
Plaintiffs in their letter to the Court, but for the sole reasons that ACN was unable to
identify Plaintiffs/Respondents by anything other than the pseudonyms they are using in
this Court, and therefore also was unable to provide the specific agreements between the
parties.

       Contrary to Plaintiffs’ representations to AAA, this Court’s Orders permitting
pseudonymous pleading in this matter have nothing to do with ACN. While Plaintiffs now
try to use the Court’s Orders as both a shield and a sword to avoid their contractual
obligations to ACN, it is apparent from the underlying briefing that the only concern that
motivated Plaintiffs in seeking anonymity and the only basis for the Court’s Order allowing
it was an alleged “grave risk of harm” to Plaintiffs as a result of retaliation from Defendants
and Defendants’ political supporters. See, e.g., Memo. of Law in Supp. of Plaintiffs’ Mot.
for Leave to Proceed Under Pseudonym [ECF No. 4] at 2. This Court’s Orders certainly
could not have been meant to preclude non-parties such as ACN from exercising their
legitimate rights against Plaintiffs, particularly in a private arbitral forum.

         In fact, ACN has committed on multiple occasions in the context of this case to
keep Plaintiffs’ true identities confidential (see, e.g., ECF No. 104, Ex. B), and has no
reason to reveal nor intention of revealing those identities for any purpose other than
initiating private arbitration proceedings with AAA—as ACN is entitled and required to do
to enforce its contracts. As ACN noted in its recently-filed Memorandum of Law in
Opposition to Plaintiffs’ Motion to Compel Compliance with Subpoena and in Support of
ACN’s Cross-Motion to Compel Arbitration [ECF No. 168], ACN also has been willing to
sign on to the Court’s Protective Order with minor, reasonable revisions intended to
recognize and preserve ACN’s contractual rights, but Plaintiffs have steadfastly refused
those revisions—a refusal that could not be more clearly motivated by their duplicitous
insistence on avoiding their obligations to ACN.

          This Court should not allow Plaintiffs to use this Court’s authority to hide from their


                                                                                                2

010-9027-1993/1/AMERICAS
           Case 1:18-cv-09936-LGS Document 204 Filed 03/16/20 Page 3 of 3
Squire Patton Boggs (US) LLP                                 Honorable Lorna G. Schofield
                                                             March 14, 2020
VIA ECF




obligations to ACN and avoid legitimate claims in arbitration. While the unique
circumstances of this case make for sparse precedent, courts in similar positions have
required limited disclosures of a plaintiff’s identity, while still protecting plaintiff from
potential retaliatory conduct. See, e.g., Doe v. New Ritz, Inc., No. RDB-14-2367, 2016
U.S. Dist. LEXIS 14159, at *6-7 (D. Md. Feb. 5, 2016) (allowing a plaintiff to proceed
pseudonymously for public purposes, but requiring disclosure of her identity to defendant
privately for the purpose of assessing her defenses, including the potential application of
an arbitration agreement). ACN respectfully requests that the Court do the same here,
and compel Plaintiffs to disclose their legal identities to ACN for the limited purpose of
allowing ACN to proceed with its confidential arbitrations. Alternatively, ACN respectfully
requests that the Court modify its Protective Order so that Plaintiffs’ names may be shared
with ACN confidentially while not prohibiting ACN from then using the names to enforce
its contractual rights. ACN additionally requests that the Court act expeditiously in
granting ACN relief, to minimize any further delay and prejudice to ACN.

          On behalf of ACN, we appreciate the Court’s consideration.

Respectfully yours,




Stephanie E. Niehaus



cc:       All Counsel of Record (via ECF)




Plaintiffs shall file a letter response by April 30, 2020.

So Ordered.

Dated: March 16, 2020
       New York, New York




                                                                                            3

010-9027-1993/1/AMERICAS
